DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, 35 U.S.C. 103 as obvious over Nakamura et al. [U.S. Pub. No. 2015/0035634].
Regarding Claim 1, Nakamura et al. shows a coil component (Figs. 1A-8B) comprising: 
an insulating substrate (10 with may include elements 21, 22); 
a coil portion (33A, 37A) including a coil pattern (33A), having a planar spiral shape (see Figs. 1A-8B, Paragraph [0024]), disposed on the insulating substrate (see Figs. 1A-8B); and 
a body (110) embedding the insulating substrate and the coil portion (see Figs. 1A-8B, Paragraphs [0037]-[0038]), wherein the coil pattern comprises a first conductive layer (31A) disposed to contact the insulating substrate (see Figs. 1A-8B), and a second conductive layer (32A) disposed on the first conductive layer (see Figs. 1A-8B), 
wherein a thickness (T1) of the insulating substrate (10) and a thickness (T2) of the first conductive layer (31A) satisfy 10 ≤ T1/T2 ≤ 20 (element 10 have a thickness T1 between 25 µm to 75 µm and element 31A have a thickness T2 between 5 µm and 7 µm which can satisfy 10 ≤ T1/T2 ≤ 20, Paragraphs [0021], [0023]).  
Should it be found the range does not anticipate by Nakamura et al. then, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art at the time the invention was made to a thickness (T1) of the insulating substrate and a thickness (T2) of the first conductive layer satisfy 10 ≤ T1/T2 ≤ 20, since it has been held that where the general conditions of a claim are disclosed in the prior art to improve magnetic characteristics and inductances (Paragraph [0070]), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 4, Nakamura et al. shows the thickness (T1) of the insulating substrate (10) is greater than DB1/ 106824538.1Page 2420 µm and less than 40 µm (Paragraph [0021]).
Regarding Claim 5, Nakamura et al. shows the second conductive layer (32A) covers the first conductive layer (31A, see Figs. 1A-8B, Paragraph [0024]).
Regarding Claim 6, Nakamura et al. shows a line width of second conductive layer (32A) is larger than a line width of the first conductive layer (31A, see Figs. 1A-8B, Paragraph [0024]).  
Regarding Claim 9, Nakamura et al. shows the coil portion comprises:
a first coil pattern (32A), having a planar spiral shape (see Figs. 1A-8B, Paragraph [0024]), disposed on one surface of the insulating substrate (see Figs. 1A-8B); 
a second coil pattern (37A), having a planar spiral shape (see Figs. 1A-8B, Paragraph [0030]), disposed on another surface of the insulating substrate facing the one surface of the insulating substrate (see Figs. 1A-8B); and 
a via (34) passing through the insulating substrate to connectDB1/ 106824538.1 Page 25the first coil pattern and the second coil pattern to each other (see Figs. 1A-8B, Paragraph [0051]), 
wherein each of the first and second coil patterns comprises the first (31A, 35A) and second (32A, 36A) conductive layers (see Figs. 1A-8B).  
Regarding Claim 10, Nakamura et al. shows first (120) and second (130) external electrodes disposed on the body (see Figs. 1A-8B) and respectively connected to both end portions of the coil portion (see Figs. 1A-8B, Paragraph [0067]).  
Regarding Claim 11, Nakamura et al. shows an insulating film (51 or 52) disposed between the coil portion and the body and covering the coil portion (see Figs. 1A-8B, element 51 or 52 disposed between 33A, 37A and element 110 and covering element 33A, 37A).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. in view of Yoon et al. [U.S. Pub. No. 2017/0178798].
Regarding Claim 2, Nakamura et al. shows the claimed invention as applied above but does not show the insulating substrate comprises an insulating resin and a glass cloth disposed in the insulating resin.  
Yoon et al. shows a coil component (Figs. 2-3) teaching and suggesting the insulating substrate (20) comprises an insulating resin and a glass cloth disposed in the insulating resin (Paragraph [0049]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the insulating substrate comprises an insulating resin and a glass cloth disposed in the insulating resin as taught by Yoon et al. for coil component as disclosed by Nakamura et al. to improve rigidity (Paragraph [0049]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. in view of Kajino [U.S. Patent No. 6,600,404].
Regarding Claim 3, Nakamura et al. shows the claimed invention as applied above but does not show the thickness (T2) of the first conductive layer is 1.5 µm or more and 3 µm or less.
Kajino shows a planar coil (Figs. 5-6) teaching and suggesting the thickness (T2) of the first conductive layer (21) is 1.5 µm or more and 3 µm or less (Col. 5, Lines 65-67 to Col. 6, Lines 1-20).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the thickness (T2) of the first conductive layer is 1.5 µm or more and 3 µm or less as taught by Kajino for coil component as disclosed by Nakamura et al. to facilitate large current to pass through the conductor (Col. 5, Lines 65-67 to Col. 6, Lines 1-20).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. in view of Kim et al. [U.S. Pub. No. 2021/0082614].
Regarding Claim 3, Nakamura et al. shows the claimed invention as applied above but does not show the thickness (T2) of the first conductive layer is 1.5 µm or more and 3 µm or less.
Kim et al. shows a coil device (Fig. 2) teaching and suggesting the thickness (T2) of the first conductive layer (20) is 1.5 µm or more and 3 µm or less (Paragraph [0045]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the thickness (T2) of the first conductive layer is 1.5 µm or more and 3 µm or less as taught by Kim et al. for coil component as disclosed by Nakamura et al. to apply sufficient current to from conductive pattern and may suppress a defect problem that occurs during processing (Paragraph [0045]).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. in view of Kim et al. [U.S. Pub. No. 2016/0293320].
Regarding Claim 13, Nakamura et al. shows the claimed invention as applied above but does not explicitly show the insulating film directly contacts a side surface of the insulating substrate.  
Kim et al. shows an inductor device (Figs. 3-10) teaching and suggesting the insulating film (140) directly contacts a side surface of the insulating substrate (110, see Figs. 3-10, element 140 directly contacts a top surface of element 110).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the insulating film directly contacts a side surface of the insulating substrate as taught by Kim et al. for coil component as disclosed by Nakamura et al. to facilitate insulation to prevent shorting which improve Ls characteristics and increase inductance (Paragraph [0013]).

Claims 1, 4, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, 35 U.S.C. 103 as obvious over Hiroshi et al. [WO 2016/147993].
Regarding Claim 1, Hiroshi et al. shows a coil component (Figs. 1-4F) comprising: 
an insulating substrate (2); 
a coil portion (3, 4) including a coil pattern (3), having a planar spiral shape (element 3, 4 can be made rectangular which is planar, see English translation), disposed on the insulating substrate (see Figs. 1-4F); and 
a body (5, 6) embedding the insulating substrate and the coil portion (see Figs. 1-4F), wherein the coil pattern comprises a first conductive layer (S1) disposed to contact the insulating substrate (see Figs. 1-4F), and a second conductive layer (Y1) disposed on the first conductive layer (see Figs. 1-4F), 
wherein a thickness (T1) of the insulating substrate (2) and a thickness (T2) of the first conductive layer (S1) satisfy 10 ≤ T1/T2 ≤ 20 (element 2 have a thickness T1 between 10 µm to 100 µm and element S1 have a thickness T2 of 1 µm which can satisfy 10 ≤ T1/T2 ≤ 20, see English translation).
Should it be found the range does not anticipate by Hiroshi et al. then, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art at the time the invention was made to a thickness (T1) of the insulating substrate and a thickness (T2) of the first conductive layer satisfy 10 ≤ T1/T2 ≤ 20, since it has been held that where the general conditions of a claim are disclosed in the prior art to reduce the size and weight of the device, reliable and easy manufacturing of the planar coil element is achieved, and improve insulation properties (Abstract, Advantage, see English translation), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 4, Hiroshi et al. shows the thickness (T1) of the insulating substrate (2) is greater than DB1/ 106824538.1Page 2420 µm and less than 40 µm (see English translation).  
Regarding Claim 7, Hiroshi et al. shows the second conductive layer (Y1) exposes at least a portion of a side surface of the first conductive layer (see Figs. 4D-4E, element Y1 exposes at least a portion of a side surface of element S1).  
Regarding Claim 9, Hiroshi et al. shows the coil portion (Figs. 1-2) comprises:
a first coil pattern (3), having a planar spiral shape (element 3 can be made rectangular which is planar, see English translation), disposed on one surface of the insulating substrate (see Figs. 1-2); 
a second coil pattern (4), having a planar spiral shape (element 4 can be made rectangular which is planar, see English translation), disposed on another surface of the insulating substrate facing the one surface of the insulating substrate (see Figs. 1-2); and 
a via (7) passing through the insulating substrate to connectDB1/ 106824538.1 Page 25the first coil pattern and the second coil pattern to each other (see Figs. 1-2), 
wherein each of the first and second coil patterns comprises the first (S1, S2) and second (Y1, Y2) conductive layers (see Figs. 4D-4E).  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi et al. in view of Yoon et al. [U.S. Pub. No. 2017/0178798].
Regarding Claim 2, Hiroshi et al. shows the claimed invention as applied above but does not show the insulating substrate comprises an insulating resin and a glass cloth disposed in the insulating resin.  
Yoon et al. shows a coil component (Figs. 2-3) teaching and suggesting the insulating substrate (20) comprises an insulating resin and a glass cloth disposed in the insulating resin (Paragraph [0049]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the insulating substrate comprises an insulating resin and a glass cloth disposed in the insulating resin as taught by Yoon et al. for coil component as disclosed by Hiroshi et al. to improve rigidity (Paragraph [0049]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi et al. in view of Kajino [U.S. Patent No. 6,600,404].
Regarding Claim 3, Hiroshi et al. shows the claimed invention as applied above but does not show the thickness (T2) of the first conductive layer is 1.5 µm or more and 3 µm or less.
Kajino shows a planar coil (Figs. 5-6) teaching and suggesting the thickness (T2) of the first conductive layer (21) is 1.5 µm or more and 3 µm or less (Col. 5, Lines 65-67 to Col. 6, Lines 1-20).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the thickness (T2) of the first conductive layer is 1.5 µm or more and 3 µm or less as taught by Kajino for coil component as disclosed by Hiroshi et al. to facilitate large current to pass through the conductor (Col. 5, Lines 65-67 to Col. 6, Lines 1-20).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi et al. in view of Kim et al. [U.S. Pub. No. 2021/0082614].
Regarding Claim 3, Hiroshi et al. shows the claimed invention as applied above but does not show the thickness (T2) of the first conductive layer is 1.5 µm or more and 3 µm or less.
Kim et al. shows a coil device (Fig. 2) teaching and suggesting the thickness (T2) of the first conductive layer (20) is 1.5 µm or more and 3 µm or less (Paragraph [0045]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the thickness (T2) of the first conductive layer is 1.5 µm or more and 3 µm or less as taught by Kim et al. for coil component as disclosed by Hiroshi et al. to apply sufficient current to from conductive pattern and may suppress a defect problem that occurs during processing (Paragraph [0045]).

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi et al. in view of Yoon et al. [U.S. Pub. No. 2017/0178798].
Regarding Claim 10, Hiroshi et al. shows the claimed invention as applied above but does not show first and second external electrodes disposed on the body and respectively connected to both end portions of the coil portion.
Yoon et al. shows first (81) and second (82) external electrodes disposed on the body (see Figs. 2-3) and respectively connected to both end portions of the coil portion (see Figs. 2-3).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have first and second external electrodes disposed on the body and respectively connected to both end portions of the coil portion as taught by Yoon et al. for coil component as disclosed by Hiroshi et al. to facilitate electrical connection to an external circuit to obtain desirable operating characteristics.
Regarding Claim 11, Hiroshi et al. shows the claimed invention as applied above but does not show an insulating film disposed between the coil portion and the body and covering the coil portion.
Yoon et al. shows an insulating film (34 or 44) disposed between the coil portion and the body and covering the coil portion (see Figs. 2-3, element 34 or 44 disposed between 31, 41 and element 10 and covering element 31, 41, Paragraph [0063]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an insulating film disposed between the coil portion and the body and covering the coil portion as taught by Yoon et al. for coil component as disclosed by Hiroshi et al. to facilitate insulation to prevent shorting of adjacent coils.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi et al. in view of Kim et al. [U.S. Pub. No. 2016/0293320].
Regarding Claim 13, Hiroshi et al. shows the claimed invention as applied above but does not explicitly show the insulating film directly contacts a side surface of the insulating substrate.  
Kim et al. shows an inductor device (Figs. 3-10) teaching and suggesting the insulating film (140) directly contacts a side surface of the insulating substrate (110, see Figs. 3-10, element 140 directly contacts a top surface of element 110).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the insulating film directly contacts a side surface of the insulating substrate as taught by Kim et al. for coil component as disclosed by Hiroshi et al. to facilitate insulation to prevent shorting which improve Ls characteristics and increase inductance (Paragraph [0013]).


Claims 1-3 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajino [U.S. Patent No. 6,600,404] in view of Yoon et al. [U.S. Pub. No. 2017/0178798].
Regarding Claim 1, Kajino shows a coil component (Figs. 6 and/or 5 with teachings from Figs. 1-3) comprising: 
an insulating substrate (1); 
a coil portion (see Figs. 6 or 5) including a coil pattern (31, 21), having a planar spiral shape (see Figs. 6 or 5, Col. 8, Lines 36-39), disposed on the insulating substrate (see Fig. 6); and 
a body (ferromagnetic cores) embedding the insulating substrate and the coil portion (ferromagnetic cores will embed element 1 and elements 31, 21 when sandwiched, Col. 5, Lines 49-52), wherein the coil pattern comprises a first conductive layer (21) disposed to contact the insulating substrate (see Figs. 6 or 5), and a second conductive layer (31) disposed on the first conductive layer (see Figs. 6 or 5), 
wherein a thickness (T1) of the insulating substrate (1) and a thickness (T2) of the first conductive layer (21) satisfy 10 ≤ T1/T2 ≤ 20 (element 1 have a thickness T1 between 50 µm to 500 µm and element 21 have a thickness T2 between 1 µm to 10 µm which can satisfy 10 ≤ T1/T2 ≤ 20, Col. 5, Lines 65-67 to Col. 6, Lines 1-20).
Kajino does not explicitly show in illustration a body embedding the insulating substrate and the coil portion.
Yoon et al. shows a coil component (Figs. 2-3) teaching and suggesting a body (10) embedding the insulating substrate (20) and the coil portion (31, Paragraph [0004]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a body embedding the insulating substrate and the coil portion as taught by Yoon et al. for coil component as disclosed by Kajino to protect the coil pattern and substrate while improving magnetic coupling and inductances.
Regarding Claim 2, Yoon et al. shows the insulating substrate (20) comprises an insulating resin and a glass cloth disposed in the insulating resin (Paragraph [0049]).  
Regarding Claim 3, Kajino shows the thickness (T2) of the first conductive layer (21) is 1.5 µm or more and 3 µm or less (Col. 5, Lines 65-67 to Col. 6, Lines 1-20).  
Regarding Claim 7, Kajino shows the second conductive layer (31) exposes at least a portion of a side surface of the first conductive layer (see Figs. 6 or 5, element 31 exposes at least a portion of a side surface of element 21).  
Regarding Claim 8, Kajino shows a line width of second conductive layer is the same as a line width of the first conductive layer (see Fig. 5, step G, a line width of element 31 is the same as a line width of element 21).
Regarding Claim 9, Kajino shows the coil portion (Fig. 2) comprises:
a first coil pattern (top coil portion), having a planar spiral shape (Col. 4, Lines 36-41), disposed on one surface of the insulating substrate (see Fig. 2); 
a second coil pattern (bottom coil portion), having a planar spiral shape (Col. 4, Lines 36-41), disposed on another surface of the insulating substrate facing the one surface of the insulating substrate (see Fig. 2); and 
a via (7) passing through the insulating substrate to connectDB1/ 106824538.1 Page 25the first coil pattern and the second coil pattern to each other (see Fig. 2), 
wherein each of the first and second coil patterns comprises the first (2) and second (3, 3’, or 3’’) conductive layers (see Fig. 2).  
Regarding Claim 10, Yoon et al. shows first (81) and second (82) external electrodes disposed on the body (see Figs. 2-3) and respectively connected to both end portions of the coil portion (see Figs. 2-3).  
Regarding Claim 11, Yoon et al. shows an insulating film (34 or 44) disposed between the coil portion and the body and covering the coil portion (see Figs. 2-3, element 34 or 44 disposed between 31, 41 and element 10 and covering element 31, 41, Paragraph [0063]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajino in view of Yoon et al. as applied to claim 1 above, and further in view of Hiroshi et al. [WO 2016/147993].
Regarding Claim 4, Kajino in view of Yoon et al. shows the claimed invention as applied above but does not show the thickness (T1) of the insulating substrate is greater than DB1/ 106824538.1Page 2420 µm and less than 40 µm.  
Hiroshi et al. shows a planar coil element (Figs. 1-2) teaching and suggesting the thickness (T1) of the insulating substrate (2) is greater than DB1/ 106824538.1Page 2420 µm and less than 40 µm (see English translation).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the thickness (T1) of the insulating substrate is greater than DB1/ 106824538.1Page 2420 µm and less than 40 µm as taught by Hiroshi et al. for coil component as disclosed by Kajino in view of Yoon et al. to have a compact design which achieve desirable insulating properties and mechanical strength (see English translation).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajino in view of Yoon et al. as applied to claim 1 above, and further in view of Choi et al. [U.S. Pub. No. 2017/0032884].
Regarding Claim 8, Kajino view of Yoon et al. shows the claimed invention as applied above.
In addition, Choi et al. shows a coil electronic (Figs. 1-3) teaching and suggesting a line width of second conductive layer is the same as a line width of the first conductive layer (see Fig. 3, a line width of element 61 is the same as a line width of element 25 being Wp).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a line width of second conductive layer is the same as a line width of the first conductive layer as taught by Choi et al. for coil component as disclosed by Kajino in view of Yoon et al. to simplify design to obtain desirable conductivity and inductance values.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajino in view of Yoon et al. as applied to claim 1 above, and further in view of Jeong [U.S. Pub. No. 2016/0086720].
Regarding Claim 12, Kajino in view of Yoon et al. shows the claimed invention as applied above but does not explicitly show the insulating film directly contacts a side surface of the first conductive layer.  
Jeong shows an electronic component (Figs. 3-4) teaching and suggesting the insulating film (30) directly contacts a side surface of the first conductive layer (61, see Figs. 3-4, element 30 directly contacts a side surface of element 61).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the insulating film directly contacts a side surface of the first conductive layer as taught by Jeong for coil component as disclosed by Kajino in view of Yoon et al. to facilitate insulation to prevent contact with magnetic material avoiding unwanted short (Paragraph [0063]).
Regarding Claim 13, Kajino in view of Yoon et al. shows the claimed invention as applied above but does not explicitly show the insulating film directly contacts a side surface of the insulating substrate.  
Jeong shows an electronic component (Figs. 3-4) teaching and suggesting the insulating film (30) directly contacts a side surface (top surface) of the insulating substrate (20, see Figs. 3-4, element 30 directly contacts a top surface of element 20).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the insulating film directly contacts a side surface of the insulating substrate as taught by Jeong for coil component as disclosed by Kajino in view of Yoon et al. to facilitate insulation to prevent contact with magnetic material avoiding unwanted short (Paragraph [0063]).
Regarding Claim 14, Kajino in view of Yoon et al. shows the claimed invention as applied above but does not explicitly show the insulating film directly contacts a side surface of the first conductive layer, and 4Application No.: 16/572,862wherein the insulating film directly contacts a side surface of the insulating substrate.  
Jeong shows an electronic component (Figs. 3-4) teaching and suggesting the insulating film (30) directly contacts a side surface of the first conductive layer (61, see Figs. 3-4, element 30 directly contacts a side surface of element 61), and4Application No.: 16/572,862 wherein the insulating film (30) directly contacts a side surface (top surface) of the insulating substrate (20, see Figs. 3-4, element 30 directly contacts a top surface of element 20).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the insulating film directly contacts a side surface of the first conductive layer, and4Application No.: 16/572,862 wherein the insulating film directly contacts a side surface of the insulating substrate as taught by Jeong for coil component as disclosed by Kajino in view of Yoon et al. to facilitate insulation to prevent contact with magnetic material avoiding unwanted short (Paragraph [0063]).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajino in view of Yoon et al. as applied to claim 1 above, and further in view of Kim et al. [U.S. Pub. No. 2016/0293320].
Regarding Claim 13, Kajino in view of Yoon et al. shows the claimed invention as applied above but does not explicitly show the insulating film directly contacts a side surface of the insulating substrate.  
Kim et al. shows an inductor device (Figs. 3-10) teaching and suggesting the insulating film (140) directly contacts a side surface of the insulating substrate (110, see Figs. 3-10, element 140 directly contacts a top surface of element 110).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the insulating film directly contacts a side surface of the insulating substrate as taught by Kim et al. for coil component as disclosed by Kajino in view of Yoon et al. to facilitate insulation to prevent shorting which improve Ls characteristics and increase inductance (Paragraph [0013]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajino in view of Yoon et al. as applied to claim 1 above, and further in view of Jeong [U.S. Pub. No. 2016/0086720] and Kim et al. [U.S. Pub. No. 2016/0293320].
Regarding Claim 14, Kajino in view of Yoon et al. shows the claimed invention as applied above but does not explicitly show the insulating film directly contacts a side surface of the first conductive layer, and 4Application No.: 16/572,862wherein the insulating film directly contacts a side surface of the insulating substrate.  
Jeong shows an electronic component (Figs. 3-4) teaching and suggesting the insulating film (30) directly contacts a side surface of the first conductive layer (61, see Figs. 3-4, element 30 directly contacts a side surface of element 61), and4Application No.: 16/572,862 wherein the insulating film (30) directly contacts a side surface (top surface) of the insulating substrate (20, see Figs. 3-4, element 30 directly contacts a top surface of element 20).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the insulating film directly contacts a side surface of the first conductive layer, and4Application No.: 16/572,862 wherein the insulating film directly contacts a side surface of the insulating substrate as taught by Jeong for coil component as disclosed by Kajino in view of Yoon et al. to facilitate insulation to prevent contact with magnetic material avoiding unwanted short (Paragraph [0063]).
In addition, Kim et al. shows an inductor device (Figs. 3-10) teaching and suggesting the insulating film (140) directly contacts a side surface of the insulating substrate (110, see Figs. 3-10, element 140 directly contacts a top surface of element 110).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the insulating film directly contacts a side surface of the insulating substrate as taught by Kim et al. for coil component as disclosed by Kajino in view of Yoon et al. and Jeong to facilitate insulation to prevent shorting which improve Ls characteristics and increase inductance (Paragraph [0013]).

Claims 15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. [U.S. Pub. No. 2015/0035634] in view of Kim et al. [U.S. Pub. No. 2016/0293320].
Regarding Claim 15, Nakamura et al. shows a coil component (Figs. 1A-8B) comprising: 
an insulating substrate (10 with may include elements 21, 22); 
a coil portion (33A, 37A) including a coil pattern (33A), having a planar spiral shape (see Figs. 1A-8B, Paragraph [0024]), disposed on the insulating substrate (see Figs. 1A-8B); 
a body (110) embedding the insulating substrate and the coil portion (see Figs. 1A-8B, Paragraphs [0037]-[0038]); and 
an insulating film (51 or 52) disposed between the coil portion and the body and covering the coil portion (see Figs. 1A-8B, element 51 or 52 disposed between 33A, 37A and element 110 and covering element 33A, 37A), wherein the coil pattern comprises a first conductive layer (31A) disposed to directly contact the insulating substrate (see Figs. 1A-8B), and a second conductive layer (32A) disposed on the first conductive layer (see Figs. 1A-8B).
Nakamura et al. does not show the insulating film directly contacts a side surface of the insulating substrate.  
Kim et al. shows an inductor device (Figs. 3-10) teaching and suggesting the insulating film (140) directly contacts a side surface of the insulating substrate (110, see Figs. 3-10, element 140 directly contacts a top surface of element 110).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the insulating film directly contacts a side surface of the insulating substrate as taught by Kim et al. for coil component as disclosed by Nakamura et al. to facilitate insulation to prevent shorting which improve Ls characteristics and increase inductance (Paragraph [0013]).
Regarding Claim 17, Nakamura et al. shows the second conductive layer (32A) covers the first conductive layer (31A, see Figs. 1A-8B, Paragraph [0024]).
Regarding Claim 18, Nakamura et al. shows a line width of second conductive layer (32A) is larger than a line width of the first conductive layer (31A, see Figs. 1A-8B, Paragraph [0024]).  

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. in view of Kim et al. as applied to claim 15 above, and further in view of Kajino [U.S. Patent No. 6,600,404].
Regarding Claim 16, Nakamura et al. in view of Kim et al. shows the claimed invention as applied above but does not show the thickness (T2) of the first conductive layer is 1.5 µm or more and 3 µm or less.
Kajino shows a planar coil (Figs. 5-6) teaching and suggesting the thickness (T2) of the first conductive layer (21) is 1.5 µm or more and 3 µm or less (Col. 5, Lines 65-67 to Col. 6, Lines 1-20).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the thickness (T2) of the first conductive layer is 1.5 µm or more and 3 µm or less as taught by Kajino for coil component as disclosed by Nakamura et al. in view of Kim et al. to facilitate large current to pass through the conductor (Col. 5, Lines 65-67 to Col. 6, Lines 1-20).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. in view of Kim et al. as applied to claim 15 above, and further in view of Kim et al. [U.S. Pub. No. 2021/0082614].
Regarding Claim 16, Nakamura et al. in view of Kim et al. shows the claimed invention as applied above but does not show the thickness (T2) of the first conductive layer is 1.5 µm or more and 3 µm or less.
Kim et al. shows a coil device (Fig. 2) teaching and suggesting the thickness (T2) of the first conductive layer (20) is 1.5 µm or more and 3 µm or less (Paragraph [0045]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the thickness (T2) of the first conductive layer is 1.5 µm or more and 3 µm or less as taught by Kim et al. for coil component as disclosed by Nakamura et al. in view of Kim et al. to apply sufficient current to from conductive pattern and may suppress a defect problem that occurs during processing (Paragraph [0045]).



Claims 15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong [U.S. Pub. No. 2016/0086720] in view of Kim et al. [U.S. Pub. No. 2016/0293320].
Regarding Claim 15, Jeong shows a coil component (Figs. 1-3) comprising: 
an insulating substrate (20); 
a coil portion (41, 42) including a coil pattern (41), having a planar spiral shape, disposed on the insulating substrate (see Figs. 1-3); 
a body (50) embedding the insulating substrate and the coil portion (see Figs. 1-3); and 
an insulating film (30) disposed between the coil portion and the body and covering the coil portion (see Figs. 1-3), 
wherein the coil pattern (41) comprises a first conductive layer (61) disposed to directly contact the insulating substrate (see Figs. 1-3), and a second conductive layer (62) disposed on the first conductive layer (see Figs. 1-3), and 
wherein the insulating film (30) directly contacts a side surface (top surface) of the insulating substrate (20, see Figs. 3-4, element 30 directly contacts a top surface of element 20).
In addition, Kim et al. shows an inductor device (Figs. 3-10) teaching and suggesting a planar spiral shape (130, Paragraph [0061]) and the insulating film (140) directly contacts a side surface of the insulating substrate (110, see Figs. 3-10, element 140 directly contacts a top surface of element 110).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a planar spiral shape and the insulating film directly contacts a side surface of the insulating substrate as taught by Kim et al. for coil component as disclosed by Jeong to facilitate insulation to prevent shorting which improve Ls characteristics and increase inductance (Paragraph [0013]).
Regarding Claim 17, Jeong shows the second conductive layer covers the first conductive layer (see Figs. 1-3, element 62 covers element 61).  
Regarding Claim 18, Jeong shows a line width of the second conductive layer is larger than a line width of the first conductive layer (see Figs. 1-3, a line width of element 62 is larger than a line width of element 61).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Kim et al. as applied to claim 15 above, and further in view of Kajino [U.S. Patent No. 6,600,404].
Regarding Claim 16, Jeong in view of Kim et al. shows the claimed invention as applied above but does not show the thickness (T2) of the first conductive layer is 1.5 µm or more and 3 µm or less.
Kajino shows a planar coil (Figs. 5-6) teaching and suggesting the thickness (T2) of the first conductive layer (21) is 1.5 µm or more and 3 µm or less (Col. 5, Lines 65-67 to Col. 6, Lines 1-20).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the thickness (T2) of the first conductive layer is 1.5 µm or more and 3 µm or less as taught by Kajino for coil component as disclosed by Jeong in view of Kim et al. to facilitate large current to pass through the conductor (Col. 5, Lines 65-67 to Col. 6, Lines 1-20).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Kim et al. as applied to claim 15 above, and further in view of Kim et al. [U.S. Pub. No. 2021/0082614].
Regarding Claim 16, Jeong in view of Kim et al. shows the claimed invention as applied above but does not show the thickness (T2) of the first conductive layer is 1.5 µm or more and 3 µm or less.
Kim et al. shows a coil device (Fig. 2) teaching and suggesting the thickness (T2) of the first conductive layer (20) is 1.5 µm or more and 3 µm or less (Paragraph [0045]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the thickness (T2) of the first conductive layer is 1.5 µm or more and 3 µm or less as taught by Kim et al. for coil component as disclosed by Jeong in view of Kim et al. to apply sufficient current to from conductive pattern and may suppress a defect problem that occurs during processing (Paragraph [0045]).

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajino [U.S. Patent No. 6,600,404] in view of Jeong [U.S. Pub. No. 2016/0086720].
Regarding Claim 19, Kajino shows a coil component (Figs. 6 and/or 5 with teachings from Figs. 1-3) comprising: 
an insulating substrate (1); 
a coil portion (see Figs. 6 or 5) including a coil pattern (31, 21), having a planar spiral shape (see Figs. 6 or 5, Col. 8, Lines 36-39), disposed on the insulating substrate (see Fig. 6); 
a body (ferromagnetic cores) embedding the insulating substrate and the coil portion (ferromagnetic cores will embed element 1 and elements 31, 21 when sandwiched, Col. 5, Lines 49-52),
wherein the coil pattern comprises a first conductive layer (21) disposed to contact the insulating substrate (see Figs. 6 or 5), and a second conductive layer (31) disposed on the first conductive layer (see Figs. 6 or 5).
Kajino does not explicitly show in illustration a body embedding the insulating substrate and the coil portion, an insulating film disposed between the coil portion and the body and covering the coil portion, 5Application No.: 16/572,862and wherein the insulating film directly contacts a side surface of the first conductive layer.  
Jeong shows an electronic component (Fig. 4 with teachings from Figs. 1-3) teaching and suggesting a body (50) embedding the insulating substrate (20) and the coil portion (41, 42, see Figs. 4), an insulating film (30) disposed between the coil portion (41 or 42) and the body (50) and covering the coil portion (see Figs. 1-3), 5Application No.: 16/572,862and wherein the insulating film (30) directly contacts a side surface of the first conductive layer (61, see Figs. 3-4, element 30 directly contacts a side surface of element 61).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the insulating film directly contacts a side surface of the first conductive layer as taught by Jeong for coil component as disclosed by Kajino to facilitate insulation to prevent contact with magnetic material avoiding unwanted short (Paragraph [0063]).
Regarding Claim 20, Kajino shows a line width of second conductive layer is the same as a line width of the first conductive layer (see Fig. 5, step G, a line width of element 31 is the same as a line width of element 21).
Jeong also shows a line width of second conductive layer is the same as a line width of the first conductive layer (see Fig. 4, a line width of element 61 is the same as a line width of element 62).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajino in view of Jeong as applied to claim 19 above, and further in view of Choi et al. [U.S. Pub. No. 2017/0032884].
Regarding Claim 20, Kajino view of Jeong shows the claimed invention as applied above.
In addition, Choi et al. shows a coil electronic (Figs. 1-3) teaching and suggesting a line width of second conductive layer is the same as a line width of the first conductive layer (see Fig. 3, a line width of element 61 is the same as a line width of element 25 being Wp).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a line width of second conductive layer is the same as a line width of the first conductive layer as taught by Choi et al. for coil component as disclosed by Kajino in view of Jeong to simplify design to obtain desirable conductivity and inductance values.

Response to Arguments
Applicant's arguments filed 06/09/2022 have been fully considered but they are not persuasive.
In response to applicant’s arguments that Nakamura et al. does not show “a thickness (T1) of the insulating substrate and a thickness (T2) of the first conductive layer satisfy 10 ≤ T1/T2 ≤ 20” is found not persuasive because Nakamura et al. shows a thickness (T1) of the insulating substrate (10) and a thickness (T2) of the first conductive layer (31A) satisfy 10 ≤ T1/T2 ≤ 20 (element 10 have a thickness T1 between 25 µm to 75 µm and element 31A have a thickness T2 between 5 µm and 7 µm which can satisfy 10 ≤ T1/T2 ≤ 20, Paragraphs [0021], [0023]).  Although, Nakamura et al. does not explicitly disclose the ratio T1/T2, Nakamura et al. does provide the thickness of the insulating substrate and the thickness of the first conductive layer which satisfy 10 ≤ T1/T2 ≤ 20.  According to the rejection above, Nakamura et al. is a 102/103 rejection so therefore the ratio obtained by the thickness of the insulating substrate and the thickness of the first conductive layer can satisfy 10 ≤ T1/T2 ≤ 20 which also anticipate the claim limitations of claim 1.  
In addition, should it be found the range does not anticipate by Nakamura et al. then, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art at the time the invention was made to a thickness (T1) of the insulating substrate and a thickness (T2) of the first conductive layer satisfy 10 ≤ T1/T2 ≤ 20, since it has been held that where the general conditions of a claim are disclosed in the prior art to improve magnetic characteristics and inductances (Paragraph [0070]), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Therefore, the “obvious to try” rationale is proper in the instant case. 
The broad range of Nakamura et al. overlaps and fully encompasses the claim limitations of 10 ≤ T1/T2 ≤ 20 so therefore can anticipate the claim limitations claim 1. According to Table 1, Examples 4-6 only provides three ratios of T1/T2 equal to 10, 15, and 20, respectively. Table 1 does not further provide any additional ratio between 10 and 15; and 15 and 20. Therefore, Table 1 do not provide sufficient evidence to demonstrate criticality. The broad range of Nakamura et al. also overlaps other ratios that satisfy 10 ≤ T1/T2 ≤ 20 besides 10, 15, and 20.
In response to Applicant's allegations of criticality/unexpected results, Examiner notes that the cited portions in the specification and Table 1 do not provide sufficient evidence to demonstrate criticality. Objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. See MPEP §716.02. Since applicant has not provided objective evidence commensurate in scope with the claims (e.g., experimental data), Applicant's argument is not found convincing. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

In response to applicant’s arguments that Hiroshi et al. does not show “a thickness (T1) of the insulating substrate and a thickness (T2) of the first conductive layer satisfy 10 ≤ T1/T2 ≤ 20” is found not persuasive because Hiroshi et al. shows a thickness (T1) of the insulating substrate (2) and a thickness (T2) of the first conductive layer (S1) satisfy 10 ≤ T1/T2 ≤ 20 (element 2 have a thickness T1 between 10 µm to 100 µm and element S1 have a thickness T2 of 1 µm which can satisfy 10 ≤ T1/T2 ≤ 20, see English translation). Although, Hiroshi et al. does not explicitly disclose the ratio T1/T2, Hiroshi et al. does provide the thickness of the insulating substrate and the thickness of the first conductive layer which satisfy 10 ≤ T1/T2 ≤ 20. According to the rejection above, Hiroshi et al. is a 102/103 rejection so therefore the ratio obtained by the thickness of the insulating substrate and the thickness of the first conductive layer can satisfy 10 ≤ T1/T2 ≤ 20 which also anticipate the claim limitations of claim 1.
In addition, should it be found the range does not anticipate by Hiroshi et al. then, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art at the time the invention was made to a thickness (T1) of the insulating substrate and a thickness (T2) of the first conductive layer satisfy 10 ≤ T1/T2 ≤ 20, since it has been held that where the general conditions of a claim are disclosed in the prior art to reduce the size and weight of the device, reliable and easy manufacturing of the planar coil element is achieved, and improve insulation properties (Abstract, Advantage, see English translation), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Therefore, the “obvious to try” rationale is proper in the instant case.
The broad range of Hiroshi et al. overlaps and fully encompasses the claim limitations of 10 ≤ T1/T2 ≤ 20 so therefore can anticipate the claim limitations claim 1. According to Table 1, Examples 4-6 only provides three ratio of T1/T2 equal to 10, 15, and 20, respectively. Table 1 does not further provide any additional ratio between 10 and 15; and 15 and 20. Therefore, Table 1 do not provide sufficient evidence to demonstrate criticality. The broad range of Hiroshi et al. also overlaps other ratios that satisfy 10 ≤ T1/T2 ≤ 20 besides 10, 15, and 20.
In response to Applicant's allegations of criticality/unexpected results, Examiner notes that the cited portions in the specification and Table 1 do not provide sufficient evidence to demonstrate criticality. Objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. See MPEP §716.02. Since applicant has not provided objective evidence commensurate in scope with the claims (e.g., experimental data), Applicant's argument is not found convincing.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

In response to applicant’s arguments that Kajino does not show “a thickness (T1) of the insulating substrate and a thickness (T2) of the first conductive layer satisfy 10 ≤ T1/T2 ≤ 20” is found not persuasive because Kajino shows a thickness (T1) of the insulating substrate (1) and a thickness (T2) of the first conductive layer (21) satisfy 10 ≤ T1/T2 ≤ 20 (element 1 have a thickness T1 between 50 µm to 500 µm and element 21 have a thickness T2 between 1 µm to 10 µm which can satisfy 10 ≤ T1/T2 ≤ 20, Col. 5, Lines 65-67 to Col. 6, Lines 1-20). Although, Kajino does not explicitly disclose the ratio T1/T2, Kajino does provide the thickness of the insulating substrate and the thickness of the first conductive layer which satisfy 10 ≤ T1/T2 ≤ 20. According to the rejection above, Kajino is a primary reference which is used to anticipate the claim limitations of claim 1. Therefore the ratio obtained by the thickness of the insulating substrate and the thickness of the first conductive layer can satisfy 10 ≤ T1/T2 ≤ 20 anticipates the claim limitations of claim 1.
The broad range of Kajino overlaps and fully encompasses the claim limitations of 10 ≤ T1/T2 ≤ 20 so therefore can anticipate the claim limitations claim 1. According to Table 1, Examples 4-6 only provides three ratio of T1/T2 equal to 10, 15, and 20, respectively. Table 1 does not further provide any additional ratio between 10 and 15; and 15 and 20. Therefore, Table 1 do not provide sufficient evidence to demonstrate criticality. The broad range of Kajino also overlaps other ratios that satisfy 10 ≤ T1/T2 ≤ 20 besides 10, 15, and 20.
In response to Applicant's allegations of criticality/unexpected results, Examiner notes that the cited portions in the specification and Table 1 do not provide sufficient evidence to demonstrate criticality. Objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. See MPEP §716.02. Since applicant has not provided objective evidence commensurate in scope with the claims (e.g., experimental data), Applicant's argument is not found convincing.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837